Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on February 11, 2021 have been received.
Claims 3 and 10-16 are pending in this application, claims 10-16 are withdrawn from further consideration, and claim 3 was examined on the merits.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (Deposit of Biological Material), and the rejection of claim 3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over previously cited Kaneko et al., are withdrawn due to applicant’s arguments/response, statement/affidavit and deposit receipt filed on 20/11/2021.

With respect to the rejection of claim 3 under 35 U.S.C. 101 because, the claimed invention of Lactobacillus lactis of claim 3 is directed to a judicial exception, i.e., a natural product without significantly more, applicant argues (page 4 of Remarks filed on 2/11/2021) that;
 “the strain of the bacterium L. lactis is identified as Lactococcus lactis 43103, which is deposited at the Spanish Type Culture Collection (CECT) under accession number CECT 9139. The strain L. lactis of the invention was deposited, according to the requirements of the Budapest Treaty…” 

These arguments are fully considered but are not persuasive because as indicated below in 101 rejection, although the claimed strain L. lactis of the invention was deposited, however Lactococcus lactis recited in claim 3 falls within judicial exception, i.e., a natural phenomenon or a natural product. Because, Lactococcus lactis are naturally occurring and very well-known lactic acid bacteria in dairy industry (see ‐understood, routine activities. Thus, because the claimed additional elements of represent well-understood, routine, conventional activities, in common use in the field of fungal taxonomy, and said additional elements are not sufficient to amount to significantly more than the judicial exception. Therefore, the subject matter of claim 3 as a whole is not directed to patent eligible subject matter (Also, see 101 rejection below).
	Applicant further argues (page 4 of Remarks filed on 2/11/2021) that:
	"There are other distinguishing functional aspects of the claimed invention which set it apart from naturally occurring strains. First, as articulated at [0020] of the published application, Lactococcus lactis (accession number CECT 9139) is able to produce different industrially- relevant metabolites, namely, 2,3-butanediol (2,3-BDO), acetoin or lactic acid, depending on the culture conditions used. This strain is remarkable in that by simply adjusting pH and oxygen concentration parameters, the strain of the present invention is able to produce mainly either 2,3- BDO, acetoin or lactic acid. There is no prior disclosure of any naturally occurring Lactococcus lactis strains having these functional properties. Second, the strain has an increased ability to produce 2,3-BDO of at least 20 times the amount produced by the wild-type strain from which it is derived (Lactococcus lactis NCIMB 702118 - see, for example, [0032], [0043] and [0114]) or an increased ability to produce acetoin of at least 20 times the amount produced by the same wild- type strain, depending on the pH (see [0114])."

These above arguments that the claimed Lactococcus lactis has a markedly different characteristic as compared to its natural counterpart are fully considered but are not persuasive because the limitations upon which applicant relies, i.e., above mentioned “functional properties”, etc., are not recited in the 
In addition, functional properties are inherent properties of the Lactococcus lactis, and do not integrate the naturally occurring Lactococcus lactis strain into a practical application.
For the reasons mentioned immediately above, the rejection of claim 3 under 35 U.S.C. 101 is maintained.

Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because; 
The claimed invention of Lactobacillus lactis of claim 3 is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).
	According to the above-mentioned Guidance, if the claim does recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in 
	In this case, Lactococcus lactis recited in claim 3 falls within judicial exception, i.e., a natural phenomenon or a natural product. Because, Lactococcus lactis are naturally occurring and very well-known lactic acid bacteria in dairy industry (see for example, Abstract, Introduction and p. 1658 Table 1. of previously cited Crow, V. L., Appl Environ Microbiol. 1990, Vol. 56, No. 6, p. 1656–1665) and (see for example, Abstract, p. 245 Results and p. 2646 Figure 1 A. and legend of previously cited Kaneko et al. which is also cited in 102/103 rejection below).
According to the above-mentioned Guidance in Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This prong adds a more detailed eligibility analysis to step one of the Alice/Mayo test (USPTO Step 2A) than was required under prior guidance.
In this case, claim 3 does not recite additional elements that integrate the exception into a practical application of that exception. Because, depositing and obtaining an accession number, do not consider to improve the judicial exception or do not apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such the claim as a whole does not integrate the recited judicial exception, i.e., product of nature, into a practical application of the exception.

According to the above-mentioned Guidance, if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B.
In this case, the claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because depositing and obtaining an accession number, are all well understood, routine, and conventional activities, which are also specified at a high level of generality, previously known in the art and routinely taken by others, thus are not sufficient to ensure that the claims amount to significantly more than the judicial exception (Also see, Kaneko et al. as applied to 
As such said additional elements recited in the claims do not provide ‘‘significantly more’’ than the recited judicial exception, and those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities. Thus, because the claimed additional elements of represent well-understood, routine, conventional activities, in common use in the field of fungal taxonomy, and said additional elements are not sufficient to amount to significantly more than the judicial exception.
Therefore, the subject matter of claim 3 as a whole is not directed to patent eligible subject matter.


Conclusion:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651